Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record, particularly the following prior art generally teaches the state of art of distributing locally generated energy from at least one renewable DC source to a plurality of local loads: Lee US 2011/0140648; Estes US 2015/0244306; and Cooper US 10,840,735. 

The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising a system for distributing locally generated energy from at least one renewable DC source to a plurality of local load units of the system, comprising, for each load unit: an input terminal configured to connect to a grid, an output terminal configured to connect to at least one load, an inverter comprising an inverter input and an inverter output, wherein the inverter input is connected to the at least one renewable DC source and the inverter output is connected to the input terminal and to the output terminal of the respective load unit, and wherein the inverter is configured to convert a direct current at the inverter input into an alternating current at the inverter output, a power meter (Note a power meter is a known type of meter in the electrical art, see provided WIKI NPL) comprising a power meter input connected to the input terminal of the respective load unit, wherein the power meter is configured to determine a current power consumption from the grid, and wherein the power meter comprises a power meter output connected to the inverter of the respective load unit (emphasis added), and wherein the power meter is configured to transmit data relating to the current power consumption from the grid to the inverter (emphasis added),, and wherein the inverter of the respective load unit is configured to determine an input DC voltage applied to its inverter input and to determine a power to be currently converted from the applied input DC voltage and the current power consumption data transmitted thereto (emphasis added),.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836